DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Again, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spindle nut, recirculating ball element and planetary roller spindle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 15-17, the spindle nut, recirculating ball and planetary roller spindle are not shown in the drawings and the examiner is unclear exactly how the different elements work in the spindle drive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 19, and 23-26, as understood, are is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hafele et al. WO 92/21901.
	Regarding claim 14, Hafele discloses a slide valve having a valve type of one of round, oval and flat (plate?) 30, 32 comprising: a slide rod 50 configured and arranged to move a locking device 28 into an open and closed position; a drive having an electric motor 76 configured to adjust the slide rod; and two lock plates 30, 32 of the locking device between which a wedge arrangement is configured and arranged to press the lock plates against body seal seats of the slide valve, wherein the locking device is connected to the slide rod, and wherein the drive has a spindle drive 56 or 72 aligned with the slide rod and connected thereto to transmit an actuating force.
	Regarding claim 19, wherein the spindle drive 72 and the electric motor 76 are configured and arranged in an L-shape (Fig. 1).
	Regarding claim 23, Hafele’s slide valve is capable for use as a gate valve in a propane dehydrogenation plant thus seen as configured for use.
	Regarding claim 24, Hafele’s slide valve is capable for use as a coker valve in a delayed coking plant thus seen as configured for use. 
	Regarding claim 25, Hafele’s slide valve is capable for use as a double disc through conduit type valve in one of (i) a main transfer and decoking line of an ethylene 
	Regarding claim 26, Hafele’s slide valve is capable for use as a gate valve in one of (i) an Isosiv/TIP plant according to a UOP process, (ii) a Cyclic Power Former Unit, (iii) an ethylene plant, (iv) a Fluidized Catalytic 4 Cracking Unit, (v) a coal gasification plant, (vi) a cupola furnace plant, (vii) a zinc melting furnace, and (viii) a waste heat boiler thus seen as configured for use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Houston US 4,378,817.
	Regarding claim 15, Hafele discloses the spindle drive further comprises: a spindle 54 and a spindle nut 56, but lacks a coupling piece connecting the spindle and the slide rod.  Houston discloses a coupling piece (16 or bolt and nut connection below 16 just above where reference designation 18 is pointing in Fig. 1) connecting the spindle 14 and the slide rod 18.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spindle and shaft of Hafele two pieces connected by a connecting piece as disclosed by Houston as a matter of simple substitution of two connected pieces for a single piece and/or in order to separate the two pieces to more easily work on the pieces between the actuator and the valve in the device and/or to replace one or the other if broken and not need to replace the entire one piece spindle and slide rod.
	Regarding claim 27, Hafele discloses a slide valve comprising: a slide rod 50 configured and arranged to move a locking device 28 into an open and closed position; a drive having a spindle drive 56 or 72 aligned with the slide rod and an electric motor 76 configured to adjust the slide rod, wherein the spindle drive includes a spindle nut .
Claims 16-17, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Hoang et al. US 2015/0034851.
	Regarding claims 16 and 28, Hafele disclose the spindle drive being a spindle nut 56 but lacks it being a recirculating ball element.  Hoang discloses the spindle drive being a recirculating ball element 128.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the spindle nut of Hafele with the recirculating ball element of Hoang as a matter of simple substitution of drive elements.
.
Claims 18-19, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Lundy et al. US 2,917,069.
	Regarding claims 18-19, 30 and 31, Hafele discloses a gear 72 configured and arranged between the spindle drive 56 and the electric motor 76 but lacks the gear being a worm gear.  Lundy discloses a worm gear 74 configured and arranged between the spindle drive 70 and the electric motor 75.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the gear 72 of Hafele with the worm gear 74 of Lundy as a matter of simple substitution of gears which causes the spindle drive and the electric motor to be configured and arranged in an L-shape.
Claims 20-21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Waller US 3,704,853.
	Regarding claims 20 and 32, Hafele lacks the electric motor is designed as a brake motor with a mechanical brake.  Waller discloses the electric motor is designed as a brake motor 110 with a mechanical brake (col. 6, lines 10-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
	Regarding claim 21 and 32, Hafele lacks the electric motor has a clutch for torque limitation.  Waller discloses the electric motor has a clutch 76 for torque limitation (col. 6, lines 10-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Hafele to include a clutch for torque limitation as disclosed by Waller to provide “precise control of the valve”.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Potter et al. US 4,936,340.
	Regarding claim 22, Hafele lacks the electric motor is connected to a frequency converter.  Potter discloses the electric motor 34 is connected to a frequency converter 76.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Hafele to connect a frequency converter as disclosed by Potter as a matter of simple substitution of control and/or to provide better actuation of electric motors.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of O’Brien US 6,333,445.
	Regarding claim 23, Hafele lacks specifically mentioning that the slide valve is configured for use as a gate valve in a propane dehydrogenation plant.  O’Brien discloses a propane dehydrogenation plant having a valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the propane dehydrogenation plant as disclosed by O’Brien as the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Travnicek et al. US 20160281860.
Regarding claim 24, Hafele lacks specifically mentioning that the slide valve is configured for use as a coker valve in a delayed coking plant.  Travnicek discloses the slide valve is configured for use as a coker valve in a delayed coking plant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the delayed coking plant as disclosed by Travnicek as the location for the gate valve of Hafele in order to have more uses for the gate valve of Hafele.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Shu US 20120319025.
	Regarding claim 25, Hafele lacks specifically mentioning that the slide valve is configured for use as a double disc through conduit type valve in one of (i) a main transfer and decoking line of an ethylene plant, (ii) a main transfer and decoking line of a Fluidized Catalytic Cracking Unit (FCCU), (iii) an overhead vapor and fractionator bottom line of a FCCU, (iv) a coal gasification plant, (v) a visbreaker plant, and (vi) an epichlorohydrin plant.  Shu discloses a valve in a Fluidized Catalytic Cracking Unit (FCCU).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fluidized Catalytic Cracking Unit (FCCU) as disclosed by Shu as the location for the gate valve of Hafele in order to have more uses for the gate valve of Hafele.
.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Houston US 4,378,817 in view of Lundy et al. US 2,917,069.
	Regarding claim 33, Hafele discloses a slide valve comprising: a slide rod 50 configured and arranged to move a locking device 28 into an open and closed position; a drive having a spindle drive 56 or 72 aligned with the slide rod and an electric motor 76 configured to adjust the slide rod, wherein the spindle drive includes a spindle nut 56, wherein the spindle nut is located stationary in a translated direction of the spindle drive (Fig. 1, shown as stationary), and wherein the spindle transmits an actuating force of the electric motor to the slide rod; and two lock plates of the locking device between which a wedge arrangement is configured and arranged to press the lock plates against body seal seats of the slide valve, the locking device connected to the slide rod.  Hafele discloses a spindle 54 but lacks it connected to the slide rod by a coupling piece.  Houston discloses a coupling piece (16 or bolt and nut connection below 16 just above .

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive.  The applicant did not address the 112 rejection to claims 15-17.
Regarding applicant’s arguments to the 102 rejection of Hafele, the examiner points to [0020], lines 142-144, which Hafele states “the two sealing surfaces 26 together provide a wedge-shaped control chamber which widens upward in Fig. 1 and into which a locking piece, which is essentially the same wedge shape and is 
Regarding applicant’s arguments to the 103 rejections of Hafele in view of Houston, Hoang, Lundy, Waller, Potter, O’Brien, Travnicek and Shu are all unavailing (the examiner is not sure what the applicant means and is guessing it’s because they’re not wedge gate valves), the examiner disagrees.  The applicant points out that the above argument with respect to Hafele and the examiner stands by the position above made.  Regarding the modifying references being unavailing, the modifying references are all related to valves thus not unavailing as the main reference Hafele discloses a wedge arrangement as far as claimed by the applicant.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921